SULLIVAN, Chief Judge
(dissenting):
I respectfully dissent from the majority opinion. It implies that Air Force Office of Special Investigations (OSI) Special Agent (SA) Sterne and appellant’s first sergeant were present at his interrogation to protect appellant’s rights. It also suggests that “their presence and cooperation” at this interrogation was at best insensitive to Article 31, Uniform Code of Military Justice, 10 USC § 831, and the Constitution. Such a benign view of these military authorities’ participation in appellant’s interrogation and resulting confession strikes me not only as unjustified but also as incredulous. See United States v. Raymond, 38 MJ 136 (CMA 1993).
I am also troubled by the majority opinion’s conclusion that the original investigation which led to appellant’s interrogation was British and not a joint operation with American military authorities. The initial question under Mil.R.Evid. 305(h)(2), Manual for Courts-Martial, United States, 1984, is whether American military authorities “instigated” appellant’s interrogation by the British. I do not believe that conclusory testimony by British and American military police that this was a British investiga*429tion controlled by British police is a sufficient basis to decide this question. Moreover, I also do not consider dispositive the exclusive jurisdiction of the British over British nationals and American dependents under treaty agreements. Finally, evidence of record showing the American military police’s role in causing the British to initiate this criminal investigation cannot be simply ignored.
I would hold clearly erroneous the findings that American military authorities did not “instigate” or “participate” in appellant’s interrogation by British police as delineated in Mil.R.Evid. 305(h)(2). See United States v. Jones, 6 MJ 226, 229-30 (CMA 1979); United States v. Grisham, 4 USCMA 694, 696, 16 CMR 268, 270 (1954); cf. United States v. Oakley, 33 MJ 27 (CMA 1991). See generally United States v. Maturo, 982 F.2d 57, 61 (2d Cir.1992).
I

Facts

The evidence of record indicates that in April 1990 SA Lemelin of OSI obtained information from a confidential source that appellant and several of his friends, both military and civilian personnel, may have been involved in illegal drug activity at RAF Alconbury. The source provided several statements which incriminated appellant. Prior to that point, SA Lemelin had been providing the British police with daily information reports regarding the investigation of appellant, to include information gained by AFOSI-conducted surveillance of appellant’s off-base residence. The confidential source provided the British police with the information used in their investigation.
On July 24, 1990, the British police arrested a dependent spouse of an active-duty military member, based on information provided by the confidential source. The dependent spouse, who was appellant’s neighbor, was found in possession of cannabis resin (hashish) and lysergic acid diethylamide. During questioning by British police, the dependent spouse admitted providing appellant and appellant’s wife with drugs on various occasions. The British police decided to arrest both appellant and his wife. The British police coordinated with the AFOSI regarding the apprehensions. Detective Scotney and Detective Newton of the Cambridgeshire police met with SA Sterne of OSI and proceeded to appellant’s duty station. The group met Master Sergeant Keister, appellant’s first sergeant, at appellant’s duty station. SA Sterne had requested MSgt Keister’s presence during the arrest.
Detective Scotney testified that after he and Detective Newton identified themselves as British police, he advised appellant that he was “not obligated to say anything and if [he chose to] do so, what [he said] may be given in evidence.” Appellant looked at the British officers’ identifications and then asked his first sergeant if the British officers had authority to arrest him at his duty station. MSgt Keister replied that they did.
Appellant testified that, after he denied involvement in any illegal drug activity, SA Sterne “interjected” that “[i]t’s better for you to tell the truth than to lie.” SA Sterne testified that “I told him it would be better if he remained quiet than to continue lying.” MSgt Keister testified that he “heard Agent Sterne say something to the effect that ‘... it’s better if you don’t talk at all if you’re going to lie.’ ” After SA Sterne’s statement, one of the Cambridge-shire police officers said that it would be “easier on” appellant if he helped the police. MSgt Keister further testified that appellant then looked at him and that he, the first sergeant, nodded to appellant, conveying agreement with the officer that it would be easier on appellant if he cooperated. After about one minute, appellant confessed that there were drugs in his residence.
SA Sterne reported the presence of drugs in appellant’s residence to AFOSI headquarters via radio transmissions. SA Sterne asked the British police if they had brought their handcuffs, and after they *430stated that they had not, he put his handcuffs on appellant’s wrists and directed him out of the duty section. Appellant was taken to the Cambridgeshire police station where he was questioned.
Simultaneously with appellant’s arrest, SA Lemelin and “Woman Detective Constable” McCready of the Cambridgeshire police went together to arrest appellant’s wife at the RAF Upwood base shoppette where she was working. They transported appellant’s wife to her and appellant’s residence. A warrant to search the residence had been obtained but was not executed because it did not correctly identify appellant’s residence as the place to be searched. The British police, with SA Lemelin in attendance, conducted a search pursuant to British law—§ 18 of the Police and Criminal Evidence Act of 1984. Section 18 authorizes a search of an individual’s residence when the person has been arrested and reasonable suspicion exists to believe that evidence of the crime for which the person has been arrested or a similar crime may be found at the residence.
During the search of appellant’s residence, appellant’s wife told the police where the hashish could be found. SA Lemelin used information received from SA Sterne by radio transmissions regarding instructions appellant provided SA Sterne to direct the British police to where they could find LSD in a box in the corner of a cupboard in the residence.
At trial, defense counsel made a written motion to suppress appellant’s admissions and any derivative evidence thereof that were made to the British police in the presence of SA Sterne and MSgt Keister.1 Defense counsel argued in the motion that the actions of SA Sterne and MSgt Keister “went beyond mere presence or making” appellant “available for interrogation by foreign officials” and, instead, “amounted to ‘participation’ in the interrogation.” The defense conceded that the interrogation was “initiated by” Detectives Scotney and Newton. Defense counsel further argued that appellant’s confession was a “reasonable consequence” of SA Sterne’s verbal statement and MSgt Keister’s nonverbal gesture.
Government counsel retorted by arguing that the British police were “not acting as an instrumentality of the AFOSI or the Air Force.” Furthermore, trial counsel argued that SA Sterne’s and MSgt Keister’s “presence and minimal involvement never transferred the control of the investigation or interrogation to military authority.”
The military judge made extensive findings of fact and conclusions of law about the investigation and subsequent arrest and questioning of appellant and his wife. Essentially, the military judge found that the investigation was a British operation and that, while AFOSI and British police shared information, it was not a joint investigation. The military judge also concluded that the presence of SA Sterne and MSgt Keister during appellant’s arrest and questioning, and the presence of SA Lemelin at appellant’s residence during the search by Detective McCready “did not transform” the interrogation or search into one “conducted, instigated, or participated in by [U.S.] military personnel.” The military judge ruled that the statement by appellant during the questioning on July 25, 1990, and the evidence seized during the search of appellant’s residence were admissible under Mil.R.Evid. 305(h)(2) and 311(c), respectively. Since the statement and seized items were admissible, the military judge found no taint attached to any later statements made by appellant.
On appeal to the Court of Military Review, appellant “maintain[ed] the trial judge erred in admitting the statements he ... made to British investigators and the evidence seized as a result of those statements.” 36 MJ 589, 592 (1992). Relying on United States v. Jones, 6 MJ 226 (CMA 1979), the court below held “that any Air Force involvement in appellant’s initial in*431terrogation never exceeded a ‘mere presence.’ ” The Court of Military Review stated that the actions of Air Force personnel prior to and during the interview did not “reach[] the level of ‘participation’ necessary to turn the British interrogation of the appellant into a United States interrogation. Therefore, no Article 31 or Miranda [iinfra ] requirements were invoked when British officials interviewed the appellant.” 36 MJ at 592 (citations omitted). The court went on to hold that there was no other basis for excluding the statements made to the British police, citing Mil.R.Evid. 305(h)(2).
II

Adequacy of Warnings

The first granted issue concerns admissibility of appellant’s initial confession to British Police on July 25, 1990. Appellant expressly sought suppression of this evidence under Mil.R.Evid. 305(h)(2). See generally Mil.R.Evid. 304(a) and 305(a). See also Art. 31(d) and Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). He contended that military personnel participated in his interrogation by foreign police. Thus, he asserted that the prosecution was required to show that he was provided certain rights’ advisement before any statements made during this interrogation could be admitted against him at his court-martial. See MiLR.Evid. 305(h). See also United States v. Grisham, 4 USCMA at 697, 16 CMR at 271; United States v. Covington, 783 F.2d 1052, 1056 (9th Cir.1985).2 On appeal he implies that “sufficient participation” existed in his case as a matter of law.
A preliminary question in this case is the legal sufficiency of the warnings given by the British police prior to questioning appellant. I note that the Court of Military Review found that they only “cautioned the appellant that he did not have to say anything unless he wanted to, but that if he did say anything it could be used as evidence.” 36 MJ at 591. My initial concern, therefore, is whether these warnings satisfy Article 31(b) and Miranda v. Arizona, supra. If not, there is no need for further review on the first granted issue.
MiLR.Evid. 305(c), which delineates the rights’ advice required by Article 31,3 states:
(c) Warnings concerning the accusation, right to remain silent, and use of statements. A person subject to the code who is required to give warnings under Article 31 may not interrogate or request any statement from an accused or a person suspected of an offense without first:
(1) informing the accused or suspect of the nature of the accusation;
(2) advising the accused or suspect that the accused or suspect has the right to remain silent; and
(3) advising the accused or suspect that any statement made may be used as evidence against the accused or suspect in a trial by court-martial.
Moreover, MiLR.Evid. 305(d) delineates the rights’ advice required by Miranda v. Arizona, supra:4
*432(d) Counsel rights and warnings.
(1) General rule. When evidence of a testimonial or communicative nature within the meaning of the Fifth Amendment to the Constitution of the United States either is sought or is a reasonable consequence of an interrogation, an accused or a person suspected of an offense is entitled to consult with counsel as provided by paragraph (2) of this subdivision, to have such counsel present at the interrogation, and to be warned of these rights prior to the interrogation ____
(Emphasis added.) Clearly these warnings’ requirements were not satisfied in appellant’s case. See United States v. Jones, 6 MJ at 227; cf. United States v. Kline, 35 MJ 329, 335 (CMA 1992).
III

Need for Warnings

My next concern then is whether the Military Rules of Evidence required sufficient warnings be shown before appellant’s confession could be admitted at his court-martial. Appellant has not suggested that all confessions taken by foreign police must be preceded by Article 31 warnings or Miranda warnings before they are admissible at courts-martial. Instead, I note that Mil.R.Evid. 305(h)(2) limits such a foundational .requirement to cases where American military personnel have “conducted, instigated, or participated in ” the foreign interrogation. See United States v. Jones, supra at 228-29 (instrumentality test); United States v. Oakley, supra at 32. See also United States v. Covington, 783 F.2d 1052 (agency and joint venture test). I will review factfinders’ determinations on these questions under a clearly erroneous standard of review. United States v. Maturo, 982 F.2d 57, 61 (2d Cir.1992); United States v. Rosenthal, 793 F.2d 1214, 1231 (11th Cir.1986); cf. Lau v. United States, 778 F.Supp. 98, 100-01 (D.P.R.1991) (Dist.Ct. standard). See generally S. Childress and M. Davis, Federal Standards of Review § 10.04 at 10-14 to 10-15 (2d ed.1986) (reversal of trial judge’s factual findings permitted, “even those supported by substantial evidence, if the record as a whole leaves the court with a definite and firm conviction that a mistake was made below”); see United States v. Rice, 995 F.2d 719, 722 (7th Cir.1993); § 11.13 at 11-53 to 11-54 (appears to be a mixed question of law subject to “independent review” with some deference to factfinder).
This Court has characterized the instigation question as one asking whether the foreign police were in fact an instrument of the military used to evade Article 31 or the Miranda requirements. See, e.g., United States v. Swift, 17 USCMA 227, 38 CMR 25 (1967); United States v. Plante, 13 USCMA 266, 32 CMR 266 (1962); United States v. Grisham, 4 USCMA 694, 16 CMR 268 (1954); all cited with approval in United States v. Jones, 6 MJ at 228. In these cases, this Court looked at the reasons for and the methods of the foreign investigation. In determining the participation question, we have looked at the degree of involvement of American military personnel in the interrogation.
In Grisham, this Court stated that the “yardstick” for imposing Article 31(b) warnings’ requirements is when foreign authorities “conduct an interrogation or request a statement in furtherance of any military investigation, or in any sense as an instrument of the military.” 4 USC-MA at 697, 16 CMR at 271 (emphasis added). This “instrumentality test” was adopted in the context of an independently initiated investigation by French police. Grisham had summoned both French civilian and American military police to his residence after killing his wife. The French police immediately “took charge of the investigation” and requested an interpreter from the Army. Accordingly, we concluded that the French police were not *433acting in furtherance of a military investigation. The Court also specifically noted that “[t]he American functionary present [during the initial interrogation of Gris-ham] propounded no questions, nor did he seek to dictate the route taken during the interrogation.” Thus, we also concluded that the military police “did not participate” in the actual interrogation. Id. at 698, 16 CMR at 272.
In Plante, the French police were conducting an investigation of a French national for possession of black-market American-military items in France. This Court concluded that the French authorities were not “acting as the instrument of the American military authorities.” 13 USCMA at 271, 32 CMR at 271 (citing United States v. Grisham, supra). Furthermore, upon delivering Plante to the French police headquarters, two U.S. military investigators remained present during the interrogation by the French police. The record, however, further supported the conclusion that “[n]either [U.S. military investigator] who was present took any part in the questioning by French authorities, and it is denied that the French were used as a conduit through which to pose questions they suggested.” Id. at 269, 32 CMR at 269 (emphasis added).
In Swift, German civilian police found the dead body of a German national in a hotel room in Frankfurt, Germany. An “[investigation by German police led to the accused, who was in Germany on temporary duty and had registered at the hotel.” 17 USCMA at 229, 38 CMR at 27. An interview of appellant by German police was conducted off “base in [the] custody of the German police[,]” id. at 230, 38 CMR at 28, to determine “whether to continue German control over the accused or to relinquish it to the American authorities[,]” id. at 232, 38 CMR at 30. This Court concluded, as a matter of law, “that the two investigations” did not “merge[ ]into an indivisible entity.” Moreover, the Court found that there were no U.S. military officials present in the room while “any significant remark was [being] made by the accused.” Id. at 232, 38 CMR at 30.
In United States v. Jones, 6 MJ 226, this Court held that “the mere presence” of military personnel at the interrogation was insufficient to invoke Article 31(b) warnings’ requirements under “the instrumentality test.” It recognized, however, “that persons subject to the Code could not evade the requirements of ... Article [31(b) ] by utilizing ‘the services of a person not subject to the Code as an instrument for eliciting disclosures without warning.’ ” Id. at 228 (emphasis added) (quoting United States v. Grisham, 4 USCMA at 696, 16 CMR at 270). Moreover the Court also considered the participation-in-the-interrogation question and hypothetically applied “a direct producing cause ” test to determine whether a showing of a proper rights’ advisement under Miranda was required before the statement could be admitted at courts-martial. 6 MJ at 230. Such a standard satisfies the more than “innocuous” and “relatively inconsequential” language found in United States v. Oakley, 33 MJ at 32, as well as the “mere presence” standard of our earlier cases.
I recognize that mere presence of American military authorities at the interrogation or their conduct as an interpreter does not constitute sufficient participation to require proof of the warnings. See United States v. Jones, supra at 229. Mil.R.Evid. 305(h)(2) similarly states:
(2) Foreign interrogations. Neither warnings under subdivisions (c) or (d), nor notice to counsel under subdivision (e) are required during an interrogation conducted abroad by officials of a foreign government or their agents unless such interrogation is conducted, instigated, or participated in by military personnel or their agents or by those officials or agents listed in subdivision (h)(1). A statement obtained during such an interrogation is involuntary within the meaning of Mil.R.Evid. 304(b)(3) if it is obtained through the use of coercion, unlawful influence, or unlawful inducement. An interrogation is not “participated in” by military personnel or *434their agents or by the officials or agents listed in subdivision (h)(1) merely because such a person was present at an interrogation conducted in a foreign nation by officials of a foreign government or their agents, or because such a person acted as an interpreter or took steps to mitigate damage to property or physical harm during the foreign interrogation.
(Emphasis added.) Nevertheless, our cases also suggest that any affirmative conduct by military police toward a servicemember during a foreign interrogation is a critical factor to be considered on the question of participation. Cf. United States v. Oakley, supra.
IV

Application

Turning to appellant’s case, I first note that this investigation was at the very least a joint operation between British police authorities and American military personnel. See United States v. Verdugo-Urquidez, 856 F.2d 1214, 1227-28 (9th Cir.1988). Admittedly “the furnishing of information which results in the interrogation of an accused by foreign police agents is insufficient action to require Miranda warnings.” United States v. Morrison, 12 MJ 272, 277 (CMA 1982) (quoting United States v. Jones, supra at 229). Likewise, “merely ma[king] appellant available to the foreign authorities” is insufficient involvement to invoke rights-warnings’ requirements. See United States v. Jones, supra at 230. However, initiation of this investigation by American military police, the extensive coordination and reporting between the two police agencies in this case, and the substantial efforts made by American military police in assisting this investigation exceeded the relatively passive role contemplated by our case law. This clearly constituted instigation within the meaning of Mil. R.Evid. 305(h)(2). Cf. United States v. Murphy, 18 MJ 220, 223 (CMA 1984); United States v. Bell, 7 MJ 108, 110 (CMA 1979); United States v. Holder, 10 USCMA 448, 451-52, 28 CMR 14, 17-18 (1959).
Turning to appellant’s actual interrogation, it is undisputed that military personnel did speak and act during appellant’s custodial questioning by British police. Moreover, such conduct cannot reasonably be said to be innocuous or inconsequential under the circumstances of this case. Cf. United States v. Oakley, supra. During the interview, SA Sterne admonished appellant to stop his lying, a common interrogation ploy. See F. Inbau, J. Reid, and J. Buckley, Criminal Interrogation and Confessions 126-27, 142-53, 312 (3d ed. 1986) . See generally United States v. Leiker, 37 MJ 418 (CMA 1993). Additionally, MSgt Keister made a nonverbal gesture to appellant just prior to his confession, i.e., nodding his head to demonstrate to appellant that he agreed with Detective Scotney that it would be easier if appellant cooperated. Inbau, Reid, and Buckley, supra at 314-18. Finally, the record shows that, although appellant was initially reluctant to admit involvement with drugs, he confessed immediately after this prompting. Cf. United States v. Oakley, supra at 32; United States v. Ravine, 11 MJ 325, 330 (CMA 1981). In light of this Court’s past cases, I conclude that the opinion of the Court of Military Review equating these factual circumstances to mere presence, not participation, was clearly erroneous.5 See generally United States v. Schake, 30 MJ 314, 318 (CMA 1990); United States v. Travers, 25 MJ 61, 62 (CMA 1987) .
*435Therefore, I would reverse the decision of the United States Air Force Court of Military Review.6

. Appellant entered conditional pleas of guilty in this case. See RCM 910(a)(2), Manual for Courts-Martial, United States, 1984.


. See United States v. Bagaric, 706 F.2d 42, 69 (2d Cir.1983); United States v. Heller, 625 F.2d 594, 599-600 (5th Cir.1980); United States v. Molina-Chacon, 627 F.Supp. 1253, 1262-63 (E.D.N.Y.1986). See also United States v. Verdugo-Urquidez, 856 F.2d 1214, 1224-25 (9th Cir.1988).


. Article 31(b), UCMJ, 10 USC § 831(b) provides:
No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.
The right to counsel is “[a]ncillary to Article 31" and the accused must be warned of that right prior to interrogation. United States v. Moreno, 36 MJ 107, 113 (CMA 1992) (relying on Mil. R. Evid. 305(d), Manual, supra ).


. In Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L.Ed.2d 694 (1966), the Supreme Court imposed the following requirements:
*432Prior to any questioning, the person must be warned that he has a right to remain silent, that any statement he does make may be used as evidence against him, and that he has a right to the presence of an attorney, either retained or appointed.


. The judge found as fact that there was a verbal admonishment by the OSI agent during the interrogation by British police. Yet he concluded that there was insufficient participation without reconciling this undisputed fact. To the extent that this holding implies that admonishments by military authorities falling short of questions can be ignored regardless of the circumstances, I also find legal error. See United States v. Oakley, 33 MJ 27, 32 (CMA 1991).


. Likewise, in view of my handling of Issue I in favor of appellant, I do not reach the issue whether AFOSI personnel participated in the search of appellant’s residence for the purposes of Mil.R.Evid. 311(c).